 IIn the Matter Of MEDFORD CORPORATIONandINTERNATIONALWOOD-WORKERS OF AMERICA, LOCAL UNION No. 6-221, AND INDUSTRIAL EM-PLOYEES' LOCAL UNION #8-11In the Matter Of MEDFORD CORPORATIONandINTERNATIONALWOOD-WORKERS OF AMERICA, LOCAL UNION No. 6-221, AFFILIATED WITH THECONGRESS, OF INDUSTRIAL ORGANIZATIONSCases Nos. RE-18 and R-2004.-Decided March 12, 1941Jurisdiction: lumber industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition ; conflicting claims of rival representa-tives; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees of the Company at its logging operations including main line railroademployees, but excluding the timekeeper, the logging superintendent, the log-ging foreman, the master mechanic foreman, the steel gang foreman, the spurmaintenance foreman, the brush foreman, the bull buck foreman, the main linesection crew foremen, the bridge crew foreman, and the roundhouse foreman.Mr. William A. Babcock, Jr.,for the Board.Mr. R. W. Maxwell,of Seattle,Wash., for the Company.Mr. L. H. Fenton,of Butte Falls, Oreg., for the I. W. A.Mr. J. G. Wolf,of Portland, Oreg., for the I. E. U.Mr. Bertram Diamond,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 13, 1940, Medford Corporation, Medford, Oregon,herein called the Company, and on November 25, 1940, InternationalWoodworkers of America, Local Union No. 6-221, affiliated with theCongress of Industrial Organizations, herein called the I. W. A., re-spectively, filed with the Regional Director for the Nineteenth Region(Seattle,Washington), separate petitions, each alleging that a ques-,Lion affecting commerce had arisen concerning the representation ofemployees of the Company employed at its logging operations at ButteFalls,Oregon, and requesting an investigation and -certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat., 449, herein called the Act.On November 26, 1940,30 N. L.R. B., No. 38.256 MEDFORD'. CORPORATION "257the National LaborRelationsBoard, herein called the Board,'actingpursuant to Section 9 (c) of the 'Act 'and Article III, 'Section 3;''ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, 'ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice, and, pursuant to Article III, Section 10 (c) (2), ofsaid Rules and Regulations, ordered that the two cases be consolidatedfor the purposes of hearing.On November 29, 1940, the Regional Director issued a consolidatednotice of hearing in the two cases, copies of which were duly servedupon the Company and the I. W. A., the, petitioners herein, and uponIndustrial Employees' Union, Local Union #8-11, chartered by theIndustrial Employees' Union, Inc., herein called the I. E. U., a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held at Medford,Oregon, on December 12, 1940, before Thomas S. Wilson, the TrialExaminerduly designated by the Board.All parties were repre-sented by counsel or by official representative and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall. parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.' 'The'rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMedford Corporation is a Delaware corporation engaged in thebusiness, of logging and of manufacturing lumber. Its logging oper-ations are conducted in and about the vicinity of Butte Falls, Oregon,and are the only operations of the. Company involved in 'this proceed-ing.All the logs produced by the Company are cut' into, lumber atthe Company's mill at Medford, Oregon.In 1939 the Company produced approximately 44,000,000 feet oflogs, log scale.Of this amount approximately 80 per cent was cutinto lumber shipped to purchasers outside the State of Oregon.H. THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 6-221, is a labororganization affiliated with the Congress of Industrial Organizations.Industrial Employees' Union, Local -Union #8-11, is a labor organ- 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth organizations admit to membership production and mainte-nance employees of the Company at its logging operations.III.THE QUESTION CONCERNING REPRESENTATIONOn July 23 and August 31, 1940, in conferences with representativesof the Company, the I. W. A. demanded recognition as exclusive bar-gaining agent of the Company's employees.At these conferences theCompany declined to recognize the I. W. A. on the ground that ithad an agreement with the I. E. U.1 and that the I. E. U. claimed torepresent a majority of its employees.There was introduced into evidence a statement by the Board's attor-ney showing that each of the organizations involved represents a sub-stantialnumber of employees in the unit claimed by it to beappropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITAll the parties agreed upon the inclusion within the appropriateunit of the bulk of the production and maintenance employees at the'This agreement,as noted below,is terminable upon 30 days'notice.2The Company's pay roll for November 1, 1940, shows about 154 employees in the unitclaimed by the I. W. A to be appropriate and about 194 employees in the unit claimedby the I.E U to be appropriateAccording to this statementthe IW. A.submitted 08 application-authorization cardsbearing what appeared to be genuine original signaturesThe cards were dated fromJanuary to December1940,inclusiveThe I WA also submitted a petition designatingitas sole collective bargaining agency and requesting the Company to cease deductingdues for the I. E. U. from the pay of the signers. All the 77 signatures on'this petition,dated August 20, 1940, appeared to be genuine original signaturesThe I. W A', furthersubmitted a similar petition dated December 12, 1940,bearing what appeared to be 85 genu-ine original signatures-Eliminating duplications,97 of the persons whose names appear oneither the cards or the petitions are listed on the Coin pany's,pay roll of November 1, 1940.The I E U. submitted 67 authorisation cards bearing what appeared to be genuine origi-nal signaturesThese cards were dated from March to September 1940 inclusive. Italso submitted 7 authorization cards of another type, bearing what appeared to be genuineoriginal signaturesThese cards were dated in December 1940 It also submitted 5application cards bearing what appeared.to be genuine original signatuies'and dated inDecember 19'0, and 3 application-authorization cards bearing what appeared to be genuineomnginal signatures and dated in May 1937The total number of persons whose namesappear on these cards and on the Company's pay roll for November 1. 1'140, is 78.The names of 23 persons appear both on the proof submitted by the I E U. and by theIW A MEDFORD CORPORATION259Company's logging operations and upon the exclusion of the loggingsuperintendent, the logging foreman, and the timekeeper.There wasdisagreement over the inclusion (a) of employees on the main linerailroad, and (b) of certain employees claimed to be supervisory.Asof November 1, 1940, there were about 154 employees within theclassifications included by stipulation.(a) The I. W. A.,seeks to exclude from the unit main line section andtrain crews.The Company and the I. E. U. contend for their inclu-sion:On November 1, 1940, there were about 35 main line railroademployees.3The railroad runs from the Company's logging camp at Butte Fallsto its mill at Medford, a distance of approximately 35 miles. It is nota common carrier but is used only to transport logs to the mill andsupplies to the camp.At Butte Falls the main line railroad connects with the logging camprailroad.The crews attached to' the camp railroad are engaged inhauling logs to the main line and taking empty cars back from themain line to the woods for loading; except as described below, campand main line railroad crews are separate and distinct.The main line railroad employees are engaged. in maintaining theroad and its equipment and in operating the two main line locomotives,called the one-spot and the three-spot locomotives.There are three section crews, with about five employees in each.The first of these maintains about 9 miles of track from the Medfordyards to the Butte Creek railroad bridge.The hands on this crew livein Medford..The second maintains about 13 miles of track from ButteCreek bridge to Derby Station, and resides in and about Eagle Point,which is apparently somewhere along this stretch.The third main-tains about 11 miles of track from Derby Station to Camp 3 at ButteFalls, and resides in and about Butte Falls. In the summer this crewalso maintains track at Camp 2, not on the main line.A bridge crewof about five men maintains and replaces bridges along the main line.Most of it's hands live on ranches along the highway from Medfordto Camp 3; some may live in Butte Falls.The two train crews on the main line are made up of firemen,_con-ductors, brakemen, and engineers.The three-spot crew makes a dailytrip from Medford to Butte Falls and back.At the'mill, where thereis apparently a connection with the Southern Pacific Railroad, thethree-spot crew also switches cars loaded with, or emptied of, finishedproducts.The crew normally consists of four men; at the time ofthe hearing it had six men.These men live in Medford.The one-spot crew makes its trip from Butte Falls to Medford and back; itmakes this trip, however, irregularly, on the order of the woods super-3 This figure includes five persons whose inclusion within the unit is also objected to bythe I \V A. and the Company on the ground that they occupy supervisory positions44O l i n-4 2 -Vol 30---13 260DECISIONSOF NATIONALLABOR RELATIONS BOARDintendent, the frequency depending upon the quantity of logs to behauled.The members of this crew number about four and reside inand about Butte Falls.!- They-are sometimes assigned by the woodssuperintendent to.assist the three woods locomotive crews.On suchdays the one-spot engine lies idle.It is estimated that, on an annualor semi-annual basis,,the one-spot crew spends between 10 and 20 percent of its time in the woods.4Both crews operate under the dispatch-ing of the assistant manager, who appears to be located at the mill.Since August 1937 the Company has had with the I. E. U. an exclu-sive recognition agreement covering the wages, hours, and workingconditions of the employees at its logging operations.About the sametime it entered into a similar agreement for the mill with another localof the Industrial Employees' Union; Inc., not here a party.Althoughafter 6 months these contracts became terminable upon 30 days' notice,they are still in force.The contracts, however, are ambiguous withregard to whether, or the extent to which, main line employees arecovered by one contract or the other.With respect to the bargaining practice under these contracts theevidence is as follows. - Jurisdiction over main line employees liesin the woods local.Asa matter of convenience,-however, one memberof the mill local's conference committee, set up under the mill contract,represents main line employees who live near Medford; 6 a member, ofthe corresponding committee of the woods local also represents mainline employees, presumably those residing in the vicinity of ButteFalls.'The record contains only a few instances of actual bargainingfor such employees -apart from the negotiated contracts referred toabove.The woods local has dealt with the Company about the termsand conditions of erizployment of a member of the one-spot crew andmembers, of A he section crew' working between Camp 3 and Derby.The mill local has also conferred with the Company about a caboosewhich- was transferred from one train crew to another.Frequentlythe committees of the woods and the mill locals have met jointly withthe management.We are of the opinion that, by reason of their functions and oftheir bargaining history, main line railroad employees are in generalclosely associated with the woods operations.'We shall include inthe unit non-supervisory main line employees.4On the Company's list of main line employees as of November 1, 1940,there also ap-pear theee log car repairmen, a track patiolman, and a roundhouse foreman.The round-house foreman and the repairmen seem to belocatedat the mill5He is,at present, an engineer on the three-spot locomotive.According to E II Card, field representative of the Industrial Employees' Union, Inc ,the committeeman represents the shop and 3-spot crew and the section crew- on the lowerend."Membeis of the three-spot clew are the only persons in the afore-mentioned groupfor whom the i ecord definitely establishes attendance at meetings of the mill local.'The main line employees represented by this committeeman appear to be members ofthe one-spot train crew and of the section clew working between Derby and Camp 3, whoattend meetings of the woods local. MEDFORD' CORPORATION261(b)The Company and the I. W. A. seek to exclude certain 'em-ployees from the unit on the ground that they occupy supervisorypositions; the I. E. U. opposes this contention.About ten employees are involved," five of whom are engaged inactivity connected with the main line railroad.,On the Company'slist of employees they appear as foremen; they are considered by theCompany to be "foremen or subforemen or strawbosses."They allhave the power to recommend hire and discharge and to give ordersto the employees under them, who range in number from 3 to 40;the majority of them perform such supervisory functions either ex-clusively or mainly, rather than participate in the work done bythose whom they direct.-The I. E. U. excludes from membership only those supervisoryemployees who have the power to hire and discharge, while the I.W. A. also excludes those who have the power to recommend hire'ordischarge.The I. E. U. contends that head fallers likewise have the powerto recommend the hire and discharge of their second fallers; but noparty is asking for their exclusion and it does not appear that a headfaller exercises the same kind of authority over the second fallerwith whom he works that the afore-mentioned foremen do over theemployees under their supervision.We are of the opinion that the employees claimed to be super-visory by the I. W. A. and the Company should be excluded fromthe unit.We find that all production and maintenance employees of theCompany at its logging operations in the vicinity of Butte Falls,Oregon, including main line railroad employees, but excluding thetimekeeper, the logging superintendent, the logging foreman, themaster mechanic foreman, the steel gang foreman, the spur mainte-nance foreman, the brush foreman, the bull buck foreman, the mainline section crew foremen, the bridge crew foreman, and the round-house foreman, constitute a unit appropriate for the purposes ofcollective bargaining, and that such unit will insure to the employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESThe question concerning representation which has arisen can bestbe resolved by, and we shall, accordingly direct, an election by secretballot.'8They are . the master mechanic foreman,the steel gang foreman,the spur maintenanceforeman, the brush foreman,the bull buck foreman, the main line section crew foremen,the bridge crew foreman,and the roundhouse foreman. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDThroughout most of the year the Company's working force isstable, except for the fact that in the fall about 15 men are added tothe pay roll to do brush piling and burning for about 2 or 3 months.The pay roll for November 1, 1940, shows about nine brush pilers.In that respect the Company indicated the pay roll was "unrepre-sentative," thereby casting some doubt on the eligibility of these meltto vote.Ordinarily they are rehired from year to year if available.When the brush, piling —work is completed ,'they are laid ;off, unlessthere are vacancies in the woods which they can fill; in such casethey are given preference with respect to available jobs.We are ofthe opinion that the brush pilers on the pay roll for November 1,1940, should be eligible to vote.We shall direct that those eligible to vote in the election shall bethe employees in the appropriate unit who were employed by theCompany during the pay-roll period immediately preceding thedate of our Direction of Election herein, including employees whodid not work during such pay-roll period because they were ill oron vacation, or absent because called, for military service, and em-ployees who were then or have since been temporarily laid off," butexcluding those who have since quit or been discharged for cause.In a previous decision the Board found the Industrial Employees'Union, Inc., to be employer dominated and, because of the interde-pendence of that organization and its locals, also found "each of itscomponent parts . . . employer dominated." 10The present recorddoes not adequately disclose the relationship between the I. E. U. andits parent organization.The I. W. A. has not objected to participa-tion by the I. E. U. in the hearing or the election. It does notappear that the I. E. U. had sufficient notice that it might not beplaced upon the ballot because of its connection with the IndustrialEmployees' Union, Inc.For the foregoing reasons we shall directthat its name appear on the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Medford Corporation, Butte Falls, Oregon,Brush pilers on the pay roll for November 1, 1940, who were not woiking during thepay-roll period preceding the date of the Direction of Election, are to be considered em-plo.Nees temporarily laid offFurthermore, the Company usually curtails its crew at thelogging camp in February or March, depending upon the weather, and ordinarily does notresume normal operations until AprilThe Company makes it a practice to recall em-ployees laid off ; the turn-over from year to year is slightShould the logging operationsbe so curtailed during the pay-roll peilod preceding the date of our Direction of Electionhere n, employees not then working are also to be considered employees temporarily laid off10Matter of McGoldrick Lumber Company,et atandLumber and Sawmill TVorAer8Union, etc,19 N L R B 887 MEDFORDCORPORATION263within the meaning of Section 9(c) and Section 2 (6) and (7) ofthe NationalLaborRelations Act.2.Allproduction and maintenance employees ofthe Company,including main line railroad employees,but excludingthe timekeeper,the logging superintendent,the loggingforeman, the master me-chanic foreman, the steelgang foreman,the spur maintenance fore-man, the brush foreman, the bull buck foreman,the main line sectioncrew foremen,the bridge crew foreman,and the roundhouse foreman,constitute a unit appropriate for the purposes of collective bargain-ing, within thesmeaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the-power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmEcTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Medford Corporation, Butte Falls, Oregon, an election by secretballot shall be conducted as early as possible but not later than sixty(60) days from the date of this Direction of Election,under thesupervision of the Regional Director for the Nineteenth Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees employed by theCompany at its logging operations in the vicinity of Butte Falls,Oregon, during the pay-roll period immediately preceding the date.of this Direction of Election,including main line railroad employees,employees who did not work during such pay-roll period because theywere ill or on vacation,or absent because called for military service,and employees who were then or have since been temporarily laidoff, but excluding the timekeeper, the logging superintendent, theloggingforeman, the master mechanic foreman, the steel gang fore-man, the spur maintenance foreman,the brush foreman, the bullbuck foreman,the main line section crew foremen,the bridge crewforeman, and the roundhouse foreman, and those who have sincequit or been discharged for cause,to determine whether they desireto be represented by International Woodworkers of America, LocalUnion No. 6-224-affiliated with the Congress of Industrial Organiza-tions, or by Industrial Employees'Union, Local Union#8-11, or byneither.